Citation Nr: 1619517	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disability due to dental trauma to the gums, jaws, and teeth for compensation purposes.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Board reopened previously denied claims for the issues on appeal and remanded the issues for additional development.  The decision also granted entitlement to class IV VA outpatient dental treatment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that additional development is required.  The January 2015 remand directives included instructions that the Veteran be provided VA examinations that:  (1) addressed whether it is as likely as not (50 percent probability or greater) that a neck disability first manifested in service or within a year after discharge, or is otherwise related to active service, to include when the Veteran ran into a pole on an obstacle course and when he fell on his face during boot camp and was briefly unconscious with consideration of the Veteran's lay statements that he hurt his neck in service and that he had a continuity of neck symptomatology since service and (2) discussed the status of the Veteran's dental condition at the time of entrance into service, explained the dental treatment he received while on active duty as noted in the service dental records (to include any observations made by examiners), and opined as to whether there it is at least as likely as not (50 percent or greater probability) that he incurred dental trauma or injury in service.  

It was noted that service treatment records showed that the Veteran ran into a pole on the obstacle course in January 1966 and cut his lip, that dental records showed he received sutures to the lip in the area of teeth 7 and 8, and that in June 1966 he was seen for an episode of peripheral vision disturbance, memory loss, disorientation, and numbness of the right upper extremity with notation that he fell on his face during boot camp and was briefly unconscious.  A February 2009 private medical statement noted that the Veteran injured his upper jaw and gums and a January 2010 private medical statement noted he had myofascial pain that could be related to the jaw injury he received in service.  Records also show that the Veteran underwent right temporomandibular joint arthroscopy in October 2002 and that X-rays of the cervical spine in August 2008 revealed moderate degenerative joint disease.

The Board notes that the available record shows the Veteran underwent a VA dental disorders examination in March 2015, but that the issue was not addressed in a subsequent supplemental statement of the case.  The provided report shows that the Veteran had no current dental disorders at the time of examination.  The examiner, however, did not address the Veteran's specific claims and the private medical statements as to injuries to the upper jaw and gums, myofascial pain possibly related to a jaw injury, and a right temporomandibular joint arthroscopy.

The record also shows that the Veteran underwent a VA neck conditions examination in April 2015, but that the examiner did not address the Veteran's lay statements that he hurt his neck in service with a continuity of neck symptomatology since service.  It was noted that the Veteran had a 28-year employment history in law enforcement after service, but the examiner provided no comments as to the significance of that comment.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds clarifying medical opinions are required.  Prior to the reviews, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain a clarifying opinion from the March 2015 VA dental disorders examiner, or another appropriate medical specialist if the examiner is unavailable.  The following questions must be addressed:  

* Identify/diagnose any dental disability that presently exists or that has existed during the pendency of the appeal.  The examiner must address the pertinent evidence of record, including the February 2009 and January 2010 private medical statements and the records of a right temporomandibular joint arthroscopy in October 2002.
* For each diagnosed dental disability, state whether it is at least as likely as not (50 percent probability or greater) that the disability is due to trauma to the gums, jaws, and/or teeth as a result of service.  Reference should be made to the documented in-service injury as well as the January 2010 private medical statement, which suggested that the Veteran had myofascial pain that could be related to the in-service jaw injury.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Obtain a clarifying opinion from the April 2015 VA neck conditions examiner, or another appropriate medical specialist if the examiner is unavailable, addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed arthritis of the cervical spine is a result of service.  The examiner must address the pertinent evidence of record, including the Veteran's credible statements as to having hurt his neck in service and having a continuity of neck symptomatology since service.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


